                                           Case 3:17-cv-07357-RS Document 148 Filed 10/05/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                        MICHAEL ZELENY,
                                  10                                                         Case No. 17-cv-07357-RS
                                                       Plaintiff,
                                  11
                                                v.                                           ORDER DENYING MOTION FOR
                                  12                                                         RELIEF FROM NONDISPOSITIVE
Northern District of California
 United States District Court




                                        EDMUND G. BROWN, et al.,                             PRETRIAL ORDER OF MAGISTRATE
                                  13                                                         JUDGE
                                                       Defendants.
                                  14

                                  15          Defendant Attorney General Xavier Becerra filed a Motion for Relief from Nondispositive

                                  16   Pretrial Order of Magistrate Judge contending that the Magistrate Judge erred when he directed

                                  17   Attorney General Becerra to respond to eleven interrogatories. Attorney General Becerra objected

                                  18   to the interrogatories as requiring him to provide a purely legal opinion interpreting the words

                                  19   “authorized participant” in California Penal Code §§ 26375 and 26405(r).

                                  20          Decisions by a magistrate judge regarding nondispositive pretrial matters are set aside only

                                  21   if they are clearly erroneous or contrary to law. 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a). A

                                  22   magistrate judge’s ruling is clearly erroneous if the district court is left with a “definite and firm

                                  23   conviction that a mistake has been committed.” Burdick v. C. I. R., 979 F.2d 1369, 1370 (9th Cir.

                                  24   1992). Rulings that apply an incorrect legal standard or otherwise fail to consider an element of

                                  25   the applicable standard are contrary to law. United States v. Real Prop. and Improvements Located

                                  26   at 2336 San Pablo Ave., Berkeley, Cal., 2014 WL 325151, at *1 (N.D. Cal. Jan. 29, 2014). “[T]he

                                  27   magistrate judge’s decision in . . . nondispositive matters is entitled to great deference by the

                                  28   district court.” United States v. Abonce-Barrera, 257 F.3d 959, 969 (9th Cir. 2001).
                                          Case 3:17-cv-07357-RS Document 148 Filed 10/05/20 Page 2 of 3




                                   1          In his Discovery Order, the Magistrate Judge decided that the interrogatories were so

                                   2   intertwined with Zeleny’s overarching factual assertions that they were not requests for purely

                                   3   legal opinions. The Magistrate Judge reasoned that, in context, the interrogatories operate to distill

                                   4   a central question: Why do you [the government] contend that I [Zeleny] am not an “authorized

                                   5   participant” under California Penal Code §§ 26375 and 26405(r)? Each interrogatory essentially

                                   6   probes Attorney General Becerra’s decision to apply the law to the facts and identify which aspect

                                   7   of Zeleny’s conduct prevents him from being an “authorized participant.”

                                   8          Attorney General Becerra objects to the Magistrate Judge’s ruling mainly on two grounds.

                                   9   First, he argues that answering the interrogatories would require him to provide a purely legal

                                  10   opinion. Second, he contends that he should not have to disclose his work product prematurely. In

                                  11   support of his first argument, he relies on two cases in which courts refused to compel responses

                                  12   to interrogatories on the ground that they requested a legal interpretation of a particular word in a
Northern District of California
 United States District Court




                                  13   statute and insurance policy, respectively. See U.S. ex rel Englund v. Los Angeles County, 235

                                  14   F.R.D. 675, 683 (E.D. Cal. 2006); Everest Nat’l Ins. Co. v. Santa Cruz Cty. Bank, 2016 WL

                                  15   6311876, at *4 (N.D. Cal. Oct. 28, 2016). However, those decisions by Magistrate Judges are

                                  16   inapposite here, where the district court is tasked only with reviewing the Magistrate Judge’s

                                  17   decision for clear error. In his Discovery Order, the Magistrate Judge implicitly acknowledged that

                                  18   the interrogatories could be perceived as eliciting legal opinions, but reasoned that Plaintiff Zeleny

                                  19   was not asking pure questions of law because each interrogatory asks Attorney General Becerra to

                                  20   apply law to facts. This interpretation of the interrogatories in the context of the case is reasonable,

                                  21   and therefore not clearly erroneous or contrary to law.

                                  22          The Magistrate Judge also duly considered and rejected Attorney General Becerra’s second

                                  23   ground for objection. By specifically stating that “Zeleny is entitled to learn the answers to his

                                  24   questions sooner than when he reads the AG’s summary judgment motion,” the Magistrate Judge

                                  25   indicated that he was aware that Attorney General Becerra was concerned with shielding the legal

                                  26   opinions that make up his work product. Because the Magistrate Judge explicitly considered that

                                  27   potentiality and determined that Zeleny’s questions properly investigated the central issue of the

                                  28                           ORDER DENYING RELIEF FROM NONDISPOSITIVE PRETRIAL ORDER OF MAGISTRATE JUDGE
                                                                                                                 CASE NO. 17-cv-07357-RS
                                                                                          2
                                          Case 3:17-cv-07357-RS Document 148 Filed 10/05/20 Page 3 of 3




                                   1   case, his decision was not clearly erroneous or contrary to law.

                                   2          For the reasons set forth above, the motion is denied.

                                   3   IT IS SO ORDERED.

                                   4

                                   5   Dated: October 5, 2020

                                   6                                                    ______________________________________
                                                                                        __
                                                                                         _____________________________
                                                                                                                     _ __
                                                                                                                       _ ______
                                                                                        RICHARD SEEBORG
                                   7                                                    United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                            ORDER DENYING RELIEF FROM NONDISPOSITIVE PRETRIAL ORDER OF MAGISTRATE JUDGE
                                                                                                                  CASE NO. 17-cv-07357-RS
                                                                                         3
